Citation Nr: 1300722	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-44 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Travel Board hearing in September 2011 before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this hearing is of record.  In February 2012, the Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was notified by a November 2012 letter that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In November 2012, he responded that he desired to appear at a hearing before a Veterans Law Judge of the Board at his local RO.

A Travel Board hearing must now be scheduled.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  Once the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

